TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00087-CV


Gary Lee Adams, et al., Appellants

v.

Gray & Becker, P.C., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN104246, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING





O R D E R

PER CURIAM

		On May 28, 2002, appellants filed a motion to extend time to file appellants' brief.
Appellants are ordered to submit a brief to this Court on or before Friday, July 5, 2002, that
complies with Texas Rule of Appellate Procedure 38.1.  The brief must include record cites, legal
authority, and refer only to documents and evidence presented to the trial court in cause number
GN104246.  No further extensions of time to file a brief will be granted.  If an appellants' brief
complying with Rule 38.1 is not filed on or before Friday, July 5, 2002, the appeal may be
dismissed.  
		On May 3, 2002, appellee filed a motion for involuntary dismissal of the appeal.  That
motion is overruled.
		It is ordered June 21, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish